Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/21/2022.
Applicant's election with traverse of group I, claims 1-15, in the reply filed on 07/21/2022 is acknowledged.  The traversal is on the grounds that there would be no serious search burden if the inventions were examined together, and that the Examiner’s reasoning for demonstrating distinctness was erroneous. 
These arguments are not found persuasive because the Examiner has properly demonstrated distinctness of inventions, which are drawn to different statutory classes and have distinct CPC listings and which would require different searches. For example, H01L 41/27 and H01L 41/312 are directed to the method of manufacture, and contain well over 5,000 prior art references. There is no need to search those references for the product claims, and searching through over 5,000 extra references is certainly a serious burden. There would also be different text queries which would produce many other prior art references, which would also not otherwise need to be searched. Regarding the second argument, it is not compelling because it is contrary to well established examination practices and literally contradicts and ignores the Applicants own embodiments and improperly imports limitations into the claims. The Applicant stated that: 
“The Office alleged that the alleged two inventions are distinct as the product of Group I can be made by a materially different process, such as one in which the semiconductor element is instead formed on the shielding structure, and the shielding structure is formed on the piezoelectric layer (Office Action, page 2, lines 11-14).
Applicant submits that the Office has mistakenly construed the recited product. While the Office alleged that the claimed product can be made by forming the semiconductor element on the shielding structure, and forming the shielding structure on the piezoelectric layer, Applicant submits that such product does not read on the claimed product as it does not provide the structural arrangement that the element is attached on the substrate. Therefore, the rationale relied by the Office does not support that the alleged two inventions are distinct.”

The above argument not only represents a false dichotomy, and it is also in contradiction to at least claims 8 and 9. That is, claim 1 does not at all require any specific structural arrangement whereby the shielding structure must be directly on the substrate, nor does the claim require that the piezoelectric layer must be directly on the shielding structure, or that the layers must be stacked in the claimed order. The Examiner’s position is supported by claims 8 and 9 which make it clear that the elements can have any number of intermediate layers therebetween, and is further supported by the fact that a piezoelectric layer directly on the substrate can have a shielding layer thereupon and still clearly satisfy the limitations of claim 1. The semiconductor element can even be formed on an opposing side of the substrate from the shielding structure and piezoelectric layer. However, such a product, while being supported by reasonable interpretation of claim 1, would not be supported by the method of claim 16, because the wording requires the antecedent structures to be formed prior to each subsequent structure, i.e. formed in order. Thus, the rationale indicating that a different method can be used to form the product and a different product can be formed by the method is proper.
In response to the assertion that “each limitation in the method claim 16 is prima facie corresponding to the corresponding limitation in the product claim 1; therefore, the search burden cannot be properly established”, this is not an argument relying on evidence but is instead an opinion and is not compelling. For “each limitation” of method claim 16 to be “prima facie corresponding” to the limitations of claim 1, it would need to be dependent upon claim 1, which it clearly is not. Additionally, the conclusory statement that somehow burden of search has not been demonstrated solely because the Applicant has concluded that the limitations are identical, is not compelling as it is not based in fact or evidence. Two-way distinctness of inventions has been clearly demonstrated, even though it is not required in a restriction between product and process of manufacture. Such a restriction requires only that the examiner demonstrate “either or both” of “(1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process”, i.e. only one-way distinctness is required to be demonstrated. Accordingly, the Examiner has exceeded the requirement for demonstrating distinctness between the two inventions.
Note: the Examiner has been lenient and reasonable in the restriction requirement, which could have also included an election between multiple species, as nearly all of the dependent claims are drawn to distinct embodiments which are explicitly recited in the original disclosure. However, for the sake of compact prosecution, and in order to ensure that the Applicant receives the broadest reasonable coverage of their inventive concept in the claims, the Examiner did not require the Applicant to select between the numerous different embodiments from the specification as claimed. This is because, while the examination of the two statutorily distinct inventions of groups I and II would be overly burdensome, the Examiner deemed it reasonable to examine the different embodiments of claims 1-15.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Piezoelectric Semiconductor Module”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 4,758,896).
Regarding claim 1, Ito discloses a semiconductor module (Title; Abstract; fig. 3), comprising: a substrate (10) comprising a front side (fig. 3: top, as viewed) and at least one semiconductor element (20a-20d, 80, 82, 84, 86, 88, 90, 92, 93) formed on the front side; 5a shielding structure (30b-30d, 34, 36) formed on the at least one semiconductor element; and a piezoelectric layer (32) formed on the shielding structure (figs. 1 and 3-4; col. 6, lines 34-67; col. 11, lines 28-56).
Regarding claim 2, Ito discloses the semiconductor module according to claim 1, wherein the shielding structure comprises a first shielding layer (30a or 30b or 34) having a first density and a second 10shielding layer (either 36 or 30b) having a second density, the first shielding layer is formed on the at least one semiconductor element, and the second shielding layer is formed on the first shielding layer (figs. 3-4; col. 6, lines 41-67). The shielding layers 34 and 36 are disclosed as being formed of electrically conductive material, specifically molybdenum or tungsten (col. 11, lines 18-25); whereas the shielding layers 30a-30d are disclosed as being formed from silicon oxide (a.k.a. silicon dioxide) (col. 6, lines 41-45). These different compounds naturally have different densities which are inherent material properties. Regarding the intended densities, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In this case, Ito discloses all the structural features of the claimed invention (as detailed above) and was therefore considered to anticipate the cited materials property limitations.
Regarding claim 8, Ito discloses the semiconductor module according to claim 1, further comprising a first buffer layer (30a) formed between the shielding structure and the at least one semiconductor element (figs. 1 and 3-4; col. 6, lines 41-45).
Regarding claim 9, Ito discloses the semiconductor module according to claim 1, further comprising a second buffer layer (30f) formed between the shielding structure and the 10piezoelectric layer (figs. 1 and 3-4; col. 6, lines 41-45; col. 7, lines 3-5).
Regarding claim 10, Ito discloses the semiconductor module according to claim 1, further comprising a conductive structure (76, 78) embedded in the piezoelectric layer (fig. 3; col. 11, lines 28-38).
Regarding claim 11, Ito discloses the semiconductor module according to claim 10, wherein the conductive structure comprises an interdigital transducer (IDT) (fig. 3; col. 11, lines 28-38).
Regarding claim 14, Ito discloses the semiconductor module according to claim 1, further comprising a protecting layer (30e) formed on the piezoelectric layer (figs. 3-4; col. 6, lines 41-67).
Regarding claim 15, Ito discloses the semiconductor module according to claim 1, wherein the at least one semiconductor element comprises a front end module (FEM) (figs. 3-4; col. 8, lines 9-44). Note: an FEM is a semiconductor device formed between circuitry and an antenna, and is identical to that described in Ito, at least as it is currently broadly claimed and interpreted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of physics.nist.gov (https://physics.nist.gov/cgi-bin/Star/compos.pl?ap245 and https://physics.nist.gov/PhysRefData/XrayMassCoef/tab1.html), hereinafter: “NIST”.
Regarding claim 3, Ito discloses all of the elements of the current invention as detailed above with respect to claim 2. Ito, however, does not explicitly disclose the first density is greater than the second density.
NIST teaches that it is well known that the density of the first shielding layer (34, i.e. molybdenum: 19.3 g/cm3) is greater than the density of the second shielding layer (30a, silicon oxide: 2.32 g/cm3). Note: the designation of “first” vs. “second” shielding layer, as claimed, is entirely subjective and arbitrary, because the claims provide no referential directions or layering order.
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Ito to incorporate the material properties of molybdenum and silicon oxide of NIST. Respectfully, it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In this case, Ito discloses all the structural features of the claimed invention (as detailed above) and was therefore considered to anticipate the cited materials property limitations. NIST simply serves to demonstrate that the density of molybdenum is greater than the density of silicon oxide.
Regarding claim 4, Ito discloses all of the elements of the current invention as detailed above with respect to claim 2. Ito, however, does not explicitly disclose that the first density (of 30b, silicon oxide) is less than the second density (of 36, molybdenum). Please refer to claim 3 regarding the rationale for combination of references.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Kramer et al. (US 4,628,490).
Regarding claim 5, Ito discloses all of the elements of the current invention as detailed above. Further, it is considered naturally expected that the multiple shielding layers of Ito, having different materials and thus different densities, would exhibit a gradient density because two different densities meet the definition of gradient. Ito, however, does not explicitly disclose the shielding structure has a gradient density.

Kramer teaches that it is well known to provide a piezoelectric device (11, 12, 14, 16, 17) having a shielding structure (11) (Abstract; col. 3, lines 1-8), wherein the shielding structure has a gradient density (col. 5, lines 13-48).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Ito to incorporate the gradient density of the shielding layer of Kramer. As detailed above, it is naturally expected that the multiple layers of Ito would necessarily have a gradient density, given that the different layers have different densities. Kramer simply serves to demonstrate that this feature was well-known at the time of filing, in order to predictably and advantageously control the wave reflection, absorption and other necessary properties for a useful piezoelectric device. Moreover, there is no apparent criticality to this limitation in the instant disclosure, which indicates that the density can or can not be a gradient and which does not indicate any surprising results, nor any special steps required to simply use the old layer of Kramer in the well-known device of Ito.
Regarding claim 6, Ito in view of Kramer teaches the method of claim 5 as detailed above, and Ito further teaches that the gradient density decreases (silicon oxide layer 30b has density = 2.32 g/cm3; whereas molybdenum layer 36 has density = 19.3 g/cm3, thus the gradient density decreases at least from layer 30b to 36) along a direction away from the piezoelectric layer (figs. 3-4).
Regarding claim 7, Ito in view of Kramer teaches the method of claim 5 as detailed above, and Ito further teaches that the gradient density decreases (molybdenum layer 34 has density = 19.3 g/cm3; whereas silicon oxide layer 30d has density = 2.32 g/cm3 thus the gradient density increases at least from layer 34 to 30d) along a direction away from the piezoelectric layer (figs. 3-4).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Saxler (US 2004/0173816 A1).
Regarding claim 12, Ito discloses all of the elements of the current invention as detailed above. Ito further discloses that the at least one semiconductor element comprises a gallium (gallium arsenide) based device and a radio frequency-silicon on Insulator (RF-SOI) device (col. 8, lines 9-56; cols. 11-12, lines 57-68 and 1). Ito, however, does not explicitly disclose that the at least one semiconductor element comprises a gallium nitride (GaN) based device.
Saxler teaches that it is well known to provide a piezoelectric device (Title; Abstract) having at least one semiconductor element which comprises a gallium nitride (GaN) based device (fig. 1A; par. 0054).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Ito to incorporate the GaN material selection of Saxler. The Saxler reference explicitly discloses that gallium nitride and gallium arsenide are obvious and well-known alternatives in the art. Respectfully, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. Gallium nitride is commonly used and found and has been shown to be a known alternative to gallium arsenide. Moreover, there is no indication in the instant invention that there were any surprising results from using the known material of Saxler in the old product of Ito.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Tkaczyk (US 2012/0133001 A1).
Regarding claim 13, Ito discloses all of the elements of the current invention as detailed above with respect to claim 1. Ito, however, does not explicitly disclose the at least one semiconductor element comprises a temperature detecting circuit.
Tkaczyk teaches that it is well known to provide a semiconductor module (fig. 1; par. 0029).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Ito to incorporate the desired intended functionality of the semiconductor element being a circuit for detecting temperature of Tkaczyk. As taught in Tkaczyk there are numerous alternative semiconductor circuits which can be readily used with the generic semiconductor device of the claims and of Ito. Moreover, there is nothing in this claim which actually details how the structure of the module would purportedly be different than that of Ito, only that it has temperature detecting circuitry. The use of such circuitry is common and well-known in order to determine working/operating temperatures of devices are within a safe range, such that the component will not be destroyed by deleterious environmental effects, and also simply to provide temperature information in a larger device setting. Further still, there is nothing in the instant invention which indicates that any special structures were devised or used in order to incorporate this known limitation in the old product of Ito. Such a combination would have been performed with reasonable expectation of success.
Response to Arguments
Please refer to the section entitled “Election/Restrictions”, above. Therein all of the Applicant’s arguments regarding the propriety of the restriction requirement have been answered in full.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art in the concurrently mailed PTO-892 is particularly relevant and several of those reference are found to anticipate each and every limitation of at least claim 1. Those 102 rejections are not currently included due to the completeness of anticipation by Ito (see above), and in order to avoid duplicative rejections or an overly long Office Action. For example, Taniguchi et al. (US 2019/0097599 A1) explicitly discloses a semiconductor module (10), comprising: a substrate (3) comprising a front side (top, including surfaces 3a 3c) and at least one semiconductor element (2) formed on the front side (par. 0056); 5a shielding structure (4, 8, 24) formed on the at least one semiconductor element; and a piezoelectric layer (5) formed on the shielding structure (Title; Abstract; figs. 1 and 5; pars. 0040-0043, 0047, 0055-0056 and 0065-0067).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729